Citation Nr: 1624793	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-09 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.
 
2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and January 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

Initially, the Board observes that a July 2008 rating decision denied the Veteran's claim of entitlement to service connection for a heart disability.  While the Veteran did not appeal that denial, since such time, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for ischemic heart disease can be substantiated under 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, new and material evidence is not required, and the claim must be reviewed on a de novo basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).


FINDING OF FACT

In a statement received in May 2016, the Veteran withdrew his pending appeals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).
 
2.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a heart disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  The withdrawal may be made by the appellant or his authorized representative.  Id.  In a May 2016 statement, the Veteran stated that he was satisfied with his rating, and expressed a desire to "withdraw my current appeals."  Thus, the Board finds that the criteria for withdrawal of the claims for service connection for a heart disability and to reopen service connection for hypertension have been met.  Id.  

As the claims for service connection for a heart disability and to reopen service connection for hypertension have been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board concludes that it does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for a heart disability and whether new and material evidence has been received to reopen a claim of service connection for hypertension, and the appeal as to those issues is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of entitlement to service connection for a heart disability is dismissed.



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


